United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3934
                                   ___________

United States of America,               *
                                        *
              Appellee,                 *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the District
Luis Lira, also known as Luis Joel      * of Minnesota.
Lira-Lopez, also known as Joel Lira-    *
Lopez, also known as David Machuka- *         [UNPUBLISHED]
Hernandez, also known as Manuel         *
Machuka-Perez,                          *
                                        *
              Appellant.                *
                                   ___________

                             Submitted: August 26, 2004
                                Filed: August 31, 2004
                                 ___________

Before SMITH, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Luis Lira appeals the sentence the district court* imposed after Lira pleaded
guilty to possessing cocaine with intent to distribute, in violation of 21 U.S.C.
§ 841(a)(1), (b)(1)(B) and 18 U.S.C. § 2, and illegally reentering the United States


      *
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
following deportation, in violation of 8 U.S.C. § 1326(a). Lira’s counsel has moved
to withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing the court should have sentenced Lira below the statutory minimum.

       We conclude the district court committed no error in not departing below the
statutory minimum sentence, because the government had not filed a substantial-
assistance motion and Lira did not qualify for safety-valve relief. See 18 U.S.C.
§ 3553(e); U.S.S.G. § 5C1.2(a)(1); United States v. Chacon, 330 F.3d 1065, 1066 (8th
Cir. 2003). Having conducted an independent review under Penson v. Ohio, 488 U.S.
75, 80 (1988), and finding no nonfrivolous issues, we affirm the judgment of the
district court. We also grant counsel’s motion to withdraw.
                       ______________________________




                                        -2-